DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the above-noted claim limitations can be found in the specification as-filed in at least pages 6, 8-9, and 11-12. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite, in part, “the authority managing unit” (line 4 of claim 4; line 2 of claim 5). There is insufficient antecedent basis for this limitation in the claims. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “the authority managing unit” as referring to the claimed “authentication unit” of claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (JP 2014-065392 A) [hereinafter “Aizawa”] [note that the English translation provided by Applicant on 1/24/2019 is being used herein] in view of Ecton et al. (United States Patent Application Publication No. US 2009/0248220 A1) [hereinafter “Ecton”].

Regarding claim 1, Aizawa teaches a remote vehicle control device (mobile terminal 20) comprising:
a communication unit configured to receive synthetic images which show a surrounding area of a vehicle as seen from virtual viewpoints and each of which is generated on the basis of a plurality of images acquired by a plurality of on-board cameras mounted on the vehicle, respectively (communications department 25; see [0024]-[0029], [0037]-[0040], [0051]-[0052], and Figures 6, 8, and 9);
a display unit configured to display the synthetic images (display part 23; see [0024]-[0029], [0037]-[0040], [0051]-[0052], and Figures 6, 8, and 9);
an operation unit configured for controlling the vehicle (see [0022] and [0045]-[0049]);
a signal generating unit configured to generate control signals for the vehicle, based on operations on the operation unit (terminal control section 21; see [0045]-[0049] and [0075]-[0082]);
wherein the control signals are transmitted to the vehicle via the communication unit (see [0045]-[0053] and [0075]-[0086]).

Aizawa does not expressly teach the remote vehicle control device comprises a sensor unit configured to detect impacts, wherein when the sensor unit detects an impact, a control signal for stopping is transmitted to the vehicle. 
Ecton also generally teaches a remote control device for a vehicle (see Abstract). Ecton teaches the remote control device 14 includes an impact detection device 80 that determines when the control 16 to stop the vehicle (see [0039]-[0043]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Aizawa such that the remote vehicle control device includes a sensor unit to detect impacts, wherein when the sensor unit detects an impact, a control signal for stopping is transmitted to the vehicle, in view of Ecton, as Ecton teaches such a system for a remote vehicle control device allows the vehicle to safely be stopped when it is determined that safe operation cannot continue to the remote control device being dropped or broken. 

Regarding claim 2, the combination of Aizawa and Ecton further teaches in a case of transmitting control signals related to traveling of the vehicle, any one of traveling velocity and traveling direction is constant (see direction C2 in Figure 8 of Aizawa, wherein the control signal yields a straight line path). 

Regarding claim 9, the combination of Aizawa and Ecton further teaches the operation unit receives an operation track related to a traveling route of the vehicle, and the signal generating unit generates a control signal related to the traveling route of the vehicle, on the basis of the operation track (see [0075]-[0086] and Figures 16-19 of Aizawa). 

Regarding claim 12, the combination of Aizawa and Ecton further teaches the sensor unit acquires location information of the remote vehicle control device, and the signal generating unit generates a control signal related to a traveling route of the vehicle on the basis of a track of movement of the remote vehicle control device (see [0035]-[0050] and [0069]-[0086] of Aizawa). 

Regarding claim 13, the combination of Aizawa and Ecton, as applied to claim 1 above, teaches a remote vehicle control system comprising:
the remote vehicle control device according to claim 1 (see the rejection of claim 1 above);
an image processing device configured to generate each of the synthetic images showing the surrounding area of the vehicle as seen from the virtual viewpoints, on the basis of a plurality of images acquired by the plurality of on-board cameras mounted on the vehicle, respectively, and transmit the synthetic images to the remote vehicle control device (see [0037]-[0040], [0051]-[0052], and [0069]-[0073] of Aizawa); and
a vehicle control device configured to receive the control signals for the vehicle from the remote vehicle control device, and control the vehicle on the basis of the control signals (vehicle control part 33 of Aizawa; see at least [0030] of Aizawa). 

Regarding claim 14, the combination of Aizawa and Ecton, as applied to claim 1 above, teaches a remote vehicle control method comprising:
receiving synthetic images which show a surrounding area of a vehicle as seen from virtual viewpoints and each of which is generated on the basis of a plurality of images acquired by a plurality of on-board cameras mounted on the vehicle, respectively (see [0024]-[0029], [0037]-[0040], [0051]-[0052], and Figures 6, 8, and 9 of Aizawa);
displaying the synthetic images (see [0024]-[0029], [0037]-[0040], [0051]-[0052], and Figures 6, 8, and 9 of Aizawa);
receiving operations for the vehicle (see [0045]-[0049] of Aizawa); 

transmitting the control signals to the vehicle (see [0050] of Aizawa),
wherein when an impact is detected, a control signal for stopping is transmitted to the vehicle (see [0039]-[0043] of Ecton). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aizawa and Ecton, as applied to claim 1 above, and further in view of Mizobuchi (United States Patent Application Publication No. US 2019/0192055 A1).

Regarding claim 3, the combination of Aizawa and Ecton, as applied to claim 1 above, does not expressly teach an authentication unit configured to determine whether control of the remote vehicle control device on the vehicle has been permitted. 
Mizobuchi generally teaches a system for verifying the identity of a driver for operating a vehicle (see Abstract and [0002]-[0003]). Mizobuchi teaches the system includes a camera 12 that photographs a driver and a reading apparatus 11 that gets an image of a driving license, compares the images with stored information, and determines whether the driver has permission to control the vehicle (see at least [0017]-[0034]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Aizawa and Ecton so as to include an authentication unit configured to determine whether control of the remote vehicle control device on the vehicle is permitted using images of a driver’s license and the driver, in view of Mizobuchi, as Mizobuchi teaches such a system prevents the unauthorized control of a vehicle.

Regarding claim 4, the combination of Aizawa, Ecton, and Mizobuchi further teaches the remote vehicle control device further comprises a camera configured to image the surrounding area of the remote vehicle control device (camera 24 of Aizawa), wherein the authority managing unit permits a user to operate the operation unit on the basis of a driving license imaged by the camera (see [0017]-[0034] and [0047]-[0064] of Mizobuchi). 

Regarding claim 5, the combination of Aizawa, Ecton, and Mizobuchi further teaches the authority managing unit discriminates the driving license on the basis of the user’s face imaged by the camera and a face photo on the driving license (see [0017]-[0034] and [0047]-[0064] of Mizobuchi).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aizawa and Ecton, as applied to claim 1 above, and further in view of Kim et al. (United States Patent Application Publication No. US 2019/0094849 A1) [hereinafter “Kim”]. 

Regarding claim 6, the combination of Aizawa and Ecton, as applied to claim 1 above, does not expressly teach the operation unit receives operations for the vehicle using inputting of numeric values. 
Kim also generally teaches a mobile terminal for controlling a remote vehicle (see Abstract). Kim teaches that the user may provide various forms of input to the mobile terminal to control the movement of the remote vehicle, including via text or numerical values (see [0122] and [0199]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Aizawa and Ecton so as to receive operations for the vehicle using inputting of numeric values, in view of Kim, as Kim teaches a similar system for remote control of a vehicle allows for the inputting of numerical values for controlling operations of the vehicle. As such, the combination would be a simple addition of a known functionality between similar 

Regarding claim 10, the combination of Aizawa, Ecton, and Kim further teaches the remote vehicle device changes a traveling velocity of the vehicle on the basis of a velocity at which the operation track is drawn (see at least [0010] and [0200] of Kim). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aizawa and Ecton, as applied to claim 1 above, and further in view of Wang et al. (United States Patent No. US 8903568 B1) [hereinafter “Wang”]. 

Regarding claim 7, the combination of Aizawa and Ecton, as applied to claim 1 above, teaches the sensor unit detects a tilt of the remote vehicle control device (see [0039] of Ecton). 
The combination of Aizawa and Ecton does not expressly teach the remote vehicle control device derives a steering angle for the vehicle on the basis of the tilt. 
Wang also generally teaches a remote control apparatus for controlling the state of a movable object (see Abstract). Wang teaches the handheld terminal 101 may receive various forms of input for controlling the associated movable object, including a tilt signal for controlling the rotation and steering angle of the movable object (see Col. 32, line 49 to Col. 36, line 62). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Aizawa and Ecton so as to derive a steering angle for the vehicle on the basis of the tilt, in view of Wang, as Wang teaches such a control system for using a mobile terminal to control a remote vehicle. As such, the combination would be a simple 

Regarding claim 8, the combination of Aizawa, Ecton, and Wang further teaches a camera configured to image the surrounding area of the remote vehicle control device (camera 24 of Aizawa); and an operation discriminating unit configured to discriminate operation contents for the vehicle, on the basis of gestures of a user imaged by the camera, wherein the signal generating unit generates control signals based on operations for the vehicle related to the gestures (see at least Col. 9, line 31 to Col. 10, line 58 of Wang). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 recites, in part, “the remote vehicle control device changes a traveling velocity of the vehicle on the basis of a thickness of the operation track.” This limitation is not taught, disclosed, or rendered obvious by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669